Order unanimously modified in accordance with the Memorandum and as modified affirmed, with costs. Memorandum: Petitioner petitioned Family Court under article 4 of the Family Court Act, alleging failure on the part of the respondent to comply with the support provisions of a Mexican divorce decree incorporating a separation agreement by reference without merging the same, and asking their enforcement. -On his appearance before the court respondent asked for a hearing and made a cross motion to modify the support provisions on the ground of a change of circumstances. Following a hearing the court made no finding of a change in circumstances, and the ordered reduction of payments from $100 a week to $65 a week plus dental and *697medical care and hospitalization would indicate the court did not consider any substantial change to have been established. In view of the lack of any showing of any change in the respondent’s situation or in the petitioner’s requirements on the children’s behalf, and also in view of the ample resources of the respondent to meet the obligation for support imposed by the decree, no proper basis was established for the modification of the support provisions of the decree. While the appellant challenges the adequacy of the award for attorney’s fees, there is nothing presented in the record which provides a basis for review. The order of Family Court should be modified by directing that the respondent pay to the petitioner, for the children’s support, the sum of $100 a week, such payments to commence as of March 2, 1966 and there to be credited thereon such payments as have been made since that date, and by deleting the provision for payment by the respondent of medical and dental expenses, and hospitalization. (Appeal from order of Onondaga Family Court, directing support of children.) Present—'Williams, P J., Bastow, Goldman, Henry and Marsh, JJ.